     Case: 1:20-cv-03591 Document #: 67 Filed: 09/30/20 Page 1 of 1 PageID #:293


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Ouyeinc Ltd. v. The                            Case Number: 1:20-cv-3591
            Partnerships, et al.

An appearance is hereby filed by the undersigned as attorney for:
Kingwin Salon Equipment Co., Ltd.
Attorney name (type or print): Xingjian Zhao

Firm: Diaz, Reus & Targ, LLP

Street address: 100 Southeast Second Street, Suite 3400

City/State/Zip: Miami, Florida 33131

Bar ID Number: 86289                                       Telephone Number: (305) 375-9220
(See item 3 in instructions)

Email Address: xzhao@diazreus.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 30, 2020

Attorney signature:            S/ Xingjian Zhao
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
